Citation Nr: 0636197	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  97-13 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from March 1943 to January 
1946, and from June 1946 to August 1947.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions in August 1996 and August 
1998 by the Department of Veterans Affairs (VA) Waco, Texas, 
Regional Office (RO).

The Board remanded the case for additional development in 
September 2002.  The Board denied the appeal in a decision of 
March 2003.

The appellant subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).  His appeal was 
limited to the claim for service connection for a back 
disorder.  In January 2004, the Secretary of Veterans Affairs 
filed a brief requesting that the Court vacate the Board's 
decision and remand the case for additional action.  That 
motion was granted by the Court in February 2005.  The case 
has now been returned to the Board for action consistent with 
the Court's order.

The Board again remanded the appeal to the RO in September 
2005.  The case is now before the Board for further appellate 
consideration at this time.  


FINDING OF FACT

The preponderance of the evidence shows that a chronic low 
back disability was not present during service, was not 
manifested within a year after service, and the veteran's 
current low back disability did not develop as a result of 
any incident during service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a low back disability because ever since he 
had a spinal tap in service he has had increased low back 
pain.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for a disability diagnosed after service when 
all the evidence indicates that it had its onset during 
service.  38 C.F.R. § 3.303(d).  

Service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

After reviewing all of the evidence, the Board finds that the 
veteran's current low back disability was not present until 
many years after service, and is not etiologically or 
causally related to active duty service or any incident 
therein.  

The veteran's service medical records show that in March 1943 
he underwent a spinal tap after reporting complaints of 
headaches and stiffness of the neck, and that the spinal tap 
was done based on the possibility that he had meningitis.  
However, a service medical record dated in April 1943 
reflects that the veteran had recovered, and he was 
discharged to duty.  Moreover, there are no indications in 
the service medical records that the spinal tap caused any 
residual back pain and no back pathology whatsoever during 
service is otherwise demonstrated.  See June 1947 separation 
from service examination report.

The post service medical evidence also fails to show the 
presence of arthritis of the back within a year after 
separation from service, continuity of symptomatology since 
service, or that the veteran's current back disability is 
causally related to any in-service event.  In fact, a report 
of a disability evaluation examination conducted by the VA in 
December 1953 is negative for any references to back 
problems.  The first medical evidence of a chronic low back 
disability is dated many years after separation from service.  
A VA hospital summary dated in July 1956 shows that the 
veteran reported having pain in the lumbar spine.  He stated 
that it had been present for the previous 5 to 6 months.  
Later in the record it was indicated that he said that the 
back pain had been present since a spinal puncture was 
performed in service.  Examination of the back revealed 
tenderness but no muscle spasm.  An X-ray of the lumbar spine 
revealed nothing of note except very minimal spina bifida at 
the level of T-11 which was possibly the cause of the 
veteran's mild discomfort.  VA treatment reports dated from 
1979 to 1996 also contain the veteran's subjective 
assertions, which attribute his back disability to the in-
service spinal tap.  Nonetheless, not one of the treatment 
records contain any medical opinion linking the veteran's 
post-service low back problems with service.  The fact that 
the veteran's own account of the etiology of his disability 
was recorded in his medical records is not sufficient to 
substantiate his claim.  

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence"...[and] a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Thus, the 
veteran's medical reports are of little probative value.  

Finally, the May 1997 joints examination report shows that 
the veteran stated that he had back pain which started 
because of a spinal tap done in 1943.  Following examination, 
the examiner found that the veteran had chronic lumbar pain 
associated with probable degenerative joint disease.  The 
examiner further stated that "I am unable to relate the 
patient's current spinal condition to a spinal tap that 
occurred in 1943."

The Board finds that the opinion by the VA examiner, which 
was to the effect that the veteran's current low back 
disability is not related to service, has high probative 
value as it was based on a full review of the veteran's 
history, including his complete service medical records and 
his claims file.  Although the veteran has offered his own 
theory that his current problems are related to the spinal 
tap which occurred in service, the mere contentions of the 
veteran, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate his claimed 
disability with an event or occurrence while in service, will 
not support the claim.  Lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

The Board is cognizant of the veteran's honorable service.  
The Board is bound in its decisions, however, by the 
regulations of the Department, instructions of the Secretary 
and precedent opinions of the General Counsel of the VA.  38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2006).  
In this case, the evidence shows that a chronic low back 
disability was not present during service, was not manifest 
to a compensable degree within a year after service, and that 
the veteran's current low back disability is not 
etiologically related to any incident from service.  
Accordingly, the preponderance of the evidence weighs against 
the veteran's claim and it is not in equipoise.  The 
veteran's appeal is denied.



Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 

Duty to Notify 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005, 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
see also Pelegrini, 18 Vet. App. at 121.

The RO provided VCAA notice by letter, dated in October 2005.  
The notice included the type of evidence needed to 
substantiate the claim of entitlement to service connection 
for a low back disorder.  The veteran was also informed that 
VA would obtain VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf.  He was also asked to submit evidence in his 
possession that would support of his claim.  Additionally, 
the veteran was apprised of what the evidence must show to 
establish entitlement.

As for content of the above VCAA notice, the document 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim, except for the degree of disability 
assignable and the provision for an effective date).  

To the extent that information regarding effective date and 
the degree of disability assignable for the disability in 
question was not provided in the October 2005 notice, it is 
noted that the information was included in the July 2006 
Supplemental Statement of the Case.  While the full 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
were not met, the decision above denying the veteran's claim 
for service connection for low back disability renders such 
compliance moot.

Further, while the timing of the VCAA notice did not comply 
with the requirement that it must be issued before the RO's 
initial adjudication, any procedural defect was cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim as he had the opportunity to submit additional 
argument and information subsequent to the October 2005 
letter and the July 2006 SSOC.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  The veteran's representative also had 
the opportunity to submit additional evidence and information 
in the September 2006 VA Form 646.  As previously noted, with 
respect to the Dingess notice, since the decision above 
denying the veteran's current claim renders the providing of 
such information moot, there can be no possibility of any 
prejudice to the veteran with respect to any increased rating 
or effective date notice defect. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran's service medical 
records, VA treatment reports from 1953 through 1997 are of 
record.  The Board notes that the veteran has indicated that 
he is receiving disability benefits from the Social Security 
Administration (SSA).  However, neither the veteran nor his 
representative has indicated that the SSA records contain 
evidence as to the critical element in this case, a nexus 
between his claimed disabilities and his military service.  
Nor would such nexus evidence be expected to appear in SSA 
records.  To remand this case for records that are not 
relevant is unnecessary and would serve no useful purpose, 
except to further delay the veteran's appeal.  See Brock v. 
Brown, 10 Vet. App. 155, 161-2 (1997) [VA is not obligated to 
obtain records which are not pertinent to the issue on 
appeal.]  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (A 
remand is inappropriate where there is no possibility of any 
benefit flowing to the veteran).

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed above finds that the development of these claims 
has been consistent with the provisions of the VCAA.  
Additionally, after Remand of September 2005 the veteran was 
afforded an opportunity to provide any additional relevant 
evidence regarding the current claim.  As neither the veteran 
nor his representative has identified any additional evidence 
pertinent to the claim, not already of record, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist.  




ORDER

Service connection for a low back disorder is denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


